— In a proceeding pursuant to CPLR article 78, inter alia, to prohibit the Incorporated Village of Valley Stream from executing a certain contract with Jamaica Ash Co., Inc., the appeals are from a judgment of the Supreme Court, Nassau County, entered August 30, 1978, which granted the petition to the extent of determining that the acts of the village in advertising for and receiving bids were null and void and vacated the contract between the village and Jamaica Ash Co., Inc. Judgment reversed, on the law, without costs or disbursements, and proceeding dismissed. The petitioner has no standing (see Matter of Rockland Haulage v Village of Upper Nyack, 13 AD2d 819). Lazer, J. P., Gulotta, Cohalan and Margett,- JJ., concur.